DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the preliminary amendment filed on 05/13/2022. Claims 1-11 are pending in this application. Claims 1 has been amended. Claims 2-11 have been added.

Claim Objections
Claims 3-6, 9 and 11 is objected to because of the following informalities:  
The period mark in line 9 of claim 11 should be removed.  
Claim 3 recited the limitation “at least one of the heat sources” in lines 3-4 which should be recited to --at least one of the plurality of heat sources-- for proper antecedent basis.
Claim 3 recited the limitation “the drive devices” in line 6 which should be recited to --the plurality of drive device-- for proper antecedent basis.
Claim 3 recited the limitation “the heat sources” in line 7 which should be recited to --the plurality of heat sources-- for proper antecedent basis.
Claim 3 recited the limitation “the drive device” in lines 8-9 which should be recited to --the plurality of drive devices-- for proper antecedent basis.
Claim 4 recited the limitation “the drive device” in lines 2 which should be recited to --the plurality of drive devices-- for proper antecedent basis.
Claim 4 recited the limitation “each heat source” in line 3 which should be recited to --each of the plurality of heat source-- for proper antecedent basis.
Claim 4 recited the limitation “the heat source” in line 4 which should be recited to --the plurality of the heat source-- for proper antecedent basis.
Claim 5 recited the limitation “the drive devices” in line 2 which should be recited to --the plurality of drive devices-- for proper antecedent basis.
Claim 5 recited the limitation “the heat sources” in line 2 which should be recited to --the plurality of heat sources-- for proper antecedent basis.
Claim 5 recited the limitation “the drive devices” in line 5 which should be recited to --the plurality of drive devices-- for proper antecedent basis.
Claim 6 recited the limitation “each of the heat sources” in line 3 which should be recited to --each of the plurality of heat sources-- for proper antecedent basis.
Claim 9 recited the limitation “at least one of the heat sources” in lines 3-4 which should be recited to --at least one of the plurality of heat sources-- for proper antecedent basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “a plurality of heat sources” in claim 1 invoked 112 6th paragraph. The limitation has been interpreted as “an engine” or “a heat pump”.
The limitation “a plurality of drive devices” in claims 3 and 9 invoked 112 6th paragraph. The limitation has been interpreted as “a plurality of pumps” or “a plurality of valves”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
The limitation “a heat amount distributor” in claims 1 and 10 does not invoked 112 6th paragraph.
The limitation “a state management unit” in claim 7 does not invoked 112 6th paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a heat amount distributor configured to assign a demanded heat amount… and cancels a heat demand” of claim 1 does not invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of assigning and canceling a demanded heat amount is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the assigning and canceling function. The use of the term "a heat amount distributor" is not adequate structure for performing the function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a state management unit configured to acquire and manage a state of vehicle or a state of an external environment” of claim 7 does not invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of acquiring and managing a state of vehicle or a state of an external environment is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the acquiring and managing function. The use of the term "a state management unit" is not adequate structure for performing the function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a heat amount distributor configured to assign a demanded heat amount… and cancel a heat demand” of claim 10 does not invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of assigning and canceling a demanded heat amount is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the assigning and canceling function. The use of the term "a heat amount distributor" is not adequate structure for performing the function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6 and 8-9 are rejected by their virtual dependencies of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a power control unit” in line 3 which is unclear and renders the claim indefinite. It is unclear what is the actual structure corresponds to the limitation. Further clarification is required.
Claim 2 recites the limitation “a cooling/heating device” in lines 3-4 which is unclear and renders the claim indefinite. It is unclear what is the actual structure corresponds to the limitation. Further clarification is required.
Claim 4 recited the limitation “a drive device different from the drive device” in line 5 which is unclear and renders the claim indefinite. It is unclear what is difference between “a drive device” and “the drive device”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,982,583. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 10,982,583 discloses a thermal energy control system provided in a vehicle, the thermal energy control system comprising: a plurality of heat sources; and a heat amount distributor configured to assign a demanded heat amount calculated from a heat demand generated in an entirety of the vehicle, to the plurality of heat sources on the basis of a suppliable heat amount, the suppliable heat amount being a maximum heat amount that each of the plurality of heat sources can supply, wherein a priority is set for the heat demand generated in the entirety of the vehicle, and when a total amount of the suppliable heat amounts of the plurality of heat sources is smaller than the demanded heat amount, the heat amount distributor cancels a heat demand for which a relatively low priority is set (see claim 3 of the U.S. Patent No. 10,982,583).
Regarding claim 10, U.S. Patent No. 10,982,583 discloses a heat amount distributor provided in a vehicle, wherein the heat amount distributor is configured to: assign a demanded heat amount calculated from a heat demand generated in an entirety of the vehicle, to a plurality of heat sources on the basis of a suppliable heat amount, the suppliable heat amount being a maximum heat amount that each of the plurality of heat sources can supply; and cancel a heat demand for which a relatively low priority is set when a total amount of the suppliable heat amounts of the plurality of heat sources is smaller than the demanded heat amount, the priority being set for the heat demand generated in the entirety of the vehicle (see claim 3 of the U.S. Patent No. 10,982,583).
Regarding claim 11, U.S. Patent No. 10,982,583 discloses A thermal energy control method for a vehicle, the thermal energy control method comprising: assigning a demanded heat amount calculated from a heat demand generated in an entirety of the vehicle, to a plurality of heat sources on the basis of a suppliable heat amount, the suppliable heat amount being a maximum heat amount that each of the plurality of heat sources can supply; and canceling a heat demand for which a relatively low priority is set when a total amount of the suppliable heat amounts of the plurality of heat sources is smaller than the demanded heat amount, .the priority being set for the heat demand generated in the entirety of the vehicle (see claim 3 of the U.S. Patent No. 10,982,583).

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claim 1, Okamoto et al. (2012/0179329, cited in the IDS) discloses a thermal energy control system provided in a vehicle (see figures 1-2), the thermal energy control system comprising: 
a plurality of heat sources (an engine and a heat pump; see figures 1-2); and 
a heat amount distributor (a determination unit) configured to assign a demanded heat amount calculated from a heat demand generated in an entirety of the vehicle (the heat request from the request heat calculation unit), to the plurality of heat sources (the engine and the heat pump) on the basis of a suppliable heat amount (abstract), the suppliable heat amount being a maximum heat amount (the maximum heat amount of the engine and the heat pump controlled by optimum distribution algorithm) that each of the plurality of heat sources (the engine and the heat pump) can supply (abstract).
However, Okamoto fails to disclose a priority is set for the heat demand generated in the entirety of the vehicle, and when a total amount of the suppliable heat amounts of the plurality of heat sources is smaller than the demanded heat amount, the heat amount distributor cancels a heat demand for which a relatively low priority is set.
Regarding claims 10 and 11, Okamoto applied the same as rejection of claim 1 above.
Okamoto fails to disclose the claimed control function as required in claims 1, 10 and 11. Also, the prior art of record fails to provide further teachings or motivation to modify the system of Okamoto in order to arrive the claimed invention. Therefore, claims 1-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763